OPINION — AG — **** EMERGENCY CLAUSE — DATE ACT BECOMES OPERATIVE **** THE PHRASE "DURING THE TERM AT WHICH SUCH INCREASES WAS MADE", AS USED IN ARTICLE V, SECTION 49, OF THE OKLAHOMA CONSTITUTION MEANS "DURING THE SESSION AT WHICH SUCH INCREASE WAS MADE. O.S.L. 1970, CH. 90, 74
O.S. 1969 Supp., 292 [74-292]! WAS PASSED WITH AN EMERGENCY CLAUSE, SIGNED BY THE GOVERNOR ON MARCH 27, 1970, AND THEREFORE BECAME LAW ON THAT DATE. HOWEVER, SINCE THE ACT COMES WITHIN THE PROVISIONS OF ARTICLE V, SECTION 49, SUPRA, IT DID NOT BECOME OPERATIVE UNTIL AFTER THE ADJOURNMENT SINE DIE OF THE SESSION OF THE LEGISLATIVE AT WHICH IT WAS PASSED. CITE: 74 Ohio St. 1969 Supp., 292 [74-292] (MAX A. MARTIN)